DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on October 21, 2021 is acknowledged.  The traversal is on the ground(s) that there is no search burden.  This is not found persuasive because the claims recite several limitations which are mutually exclusive different species, as noted by the Examiner in the Restriction Requirement mailed September 24, 2021. 
The examiner maintains that restriction is proper because the two species have divergent subject matter and divergent fields of search.  The examiner notes that while there may be some commonality in the two species, the two species of inner and outer cylinders have mutually exclusive characteristics which include the placement of the stop portion.  These mutually exclusive characteristics make these independent and distinct configurations that may be used separately from the other species.   In species I, the outer cylinder comprises a female thread with the stop portion.  In species II, the inner cylinder comprises a male thread with the stop portion.  Species I would require searches of outer cylinders comprising a female thread having the claimed stop portion while Species II would require a different search of male threads having the claimed stop portion.   The examiner further notes that the examination burden is not limited to exclusively to a prior art search but also includes the effort to apply the art by making and discussing all appropriate grounds of rejections.  As the species represent distinct .
The requirement is still deemed proper and is therefore made FINAL.
Information Disclosure Statement
The information disclosure statement (IDS) submitted is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 8 is objected to because of the following informalities:  the claim should be amended to recite “…groove of the another medical device” in line 2 since the another medical device has already been introduced in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is directed to a stop portion whose lead angle has been reduced or eliminated.  The metes and bounds of this limitation cannot be determined as a degree of angle would be measured in reference to a defined plane.  However, such plane is not currently defined and, as such, any change in angle would be considered to “be reduced”.  Additionally, the term “reduced” is a relative term; however, the corresponding structure to which the angle would be compared is also not 
Regarding claim 7, similar as described above, the claim recites that the angle has been “reduced or eliminated”.  The term “reduce” is a relative term; however, the corresponding structure to which the angle would be compared is also not defined.  For examination purposes, the claim is interpreted to mean “reduced or eliminated” relative to an angle of an adjacent portion.
Claims 2-6 and 8-13 are also rejected by virtue of being dependent on claim 1.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 5-7, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fangrow (US 20140303601).
Regarding claim 1, Fangrow discloses a medical device (luer connector 1110’ in fig. 15C) comprising: a connector portion having a distal end and a proximal end (see below); and

    PNG
    media_image1.png
    354
    763
    media_image1.png
    Greyscale


 a screw groove configured for fluid communication between the connector portion and another medical device (see below), wherein the screw groove has a first side wall on a distal side of the screw groove and a second side wall on a proximal side of the screw groove (see below), and 

    PNG
    media_image2.png
    378
    428
    media_image2.png
    Greyscale

the first side wall has a stop portion whose lead angle has been reduced or eliminated (see below; see claim interpretation above).

    PNG
    media_image3.png
    218
    305
    media_image3.png
    Greyscale


Regarding claim 2, Fangrow discloses the connector portion has an outer cylinder and an inner cylinder (see below) arranged on a radially inner side of the outer cylinder (fig. 15D shows that when the inner cylinder is inserted into the outer cylinder, the inner cylinder is arranged radially inner to the outer cylinder), and the outer cylinder has the screw groove (fig. 15D), and the inner cylinder has an engagement protrusion which is guided to the screw groove (radially extending surface 1084’ in fig. 15D).

    PNG
    media_image4.png
    356
    387
    media_image4.png
    Greyscale

Regarding claim 5, Fangrow discloses a stopper that abuts on the engagement protrusion (see below; a portion of the thread abuts the engagement protrusion), the engagement protrusion is configured to reach the stop portion (fig. 15D and below shows the engagement protrusion abutting the stop portion, and wherein the stop portion prevents the engagement protrusion from moving toward the proximal end (fig. 15D shows that the engagement protrusion is wedged in between the stop portion and the stopper, as designated below, so that the stop portion and stopper clamp the protrusion and prevent the protrusion from moving in both distal and proximal directions without a deliberate action from a user).

    PNG
    media_image5.png
    332
    363
    media_image5.png
    Greyscale

Regarding claim 6, Fangrow discloses the connector portion further comprises: a valve body arranged on a radially inner side of the inner cylinder (compressible seal element 1077’ in fig. 15D), and a spike capable of penetrating the valve body (fluid conduit 1079’ in fig. 15D is shown to be penetrating the valve body 1077’).
Regarding claim 7, Fangrow discloses the lead angle of the stop portion is zero degrees, a positive angle, or a negative angle that has been reduced or eliminated in a direction orthogonal to a central axis of the connector portion (see below; the stop portion designated is zero degrees).

    PNG
    media_image6.png
    380
    539
    media_image6.png
    Greyscale

Regarding claim 9, Fangrow discloses the engagement protrusion is a cylindrical protrusion (see below).

    PNG
    media_image7.png
    371
    369
    media_image7.png
    Greyscale

Regarding claim 12, Fangrow discloses an inclination in a cross section of an outer circumferential surface of the engagement protrusion is different from an inclination in a cross section of the stop portion along a central axis of the connector portion (see below).

    PNG
    media_image8.png
    347
    384
    media_image8.png
    Greyscale

Claim(s) 1-3, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stroup (US 20120157914).
Regarding claim 1, Stroup discloses a medical device comprising: a connector portion (valve 10 in fig. 7) having a distal end and a proximal end (see below); 

    PNG
    media_image9.png
    557
    525
    media_image9.png
    Greyscale

and a screw groove configured for fluid communication between the connector portion and another medical device (camming threads 32 in fig. 7), wherein the screw groove has a first side wall on a distal side of the screw groove and a second side wall on a proximal side of the screw groove (see below), and the first side wall has a stop portion whose lead angle has been reduced or eliminated (see below, see claim interpretation above).

    PNG
    media_image10.png
    476
    548
    media_image10.png
    Greyscale

Regarding claim 2, Stroup discloses the connector portion has an outer cylinder (outer shell 12 in fig. 7) and an inner cylinder arranged on a radially inner side of the outer cylinder (inner housing 14 in fig. 6), and the outer cylinder has the screw groove (fig. 7), and the inner cylinder has an engagement protrusion which is guided to the screw groove (camming thread 30 in fig. 6; paragraph 78 discloses that camming thread 30 engages groove 32).
Regarding claim 3, Stroup discloses the inner cylinder is biased toward the distal end (paragraph 28 discloses that the inner housing is biased to the first position in which the sealing pin engages the boss to seal the outlet opening and close the fluid path; fig. 6 shows the first position and fig. 7 shows a second position in which the inner cylinder is moved proximally to open the valve, indicating that the inner cylinder would be biased in the distal direction to close the fluid path as shown in fig. 6).
Regarding claim 7, Stroup discloses the lead angle of the stop portion is zero degrees, a positive angle, or a negative angle that has been reduced or eliminated in a direction orthogonal to a central axis of the connector portion (see below).

    PNG
    media_image11.png
    569
    553
    media_image11.png
    Greyscale

Regarding claim 8, Stroup discloses the inner cylinder has an internal screw groove configured to receive an external screw groove of another medical device for fluid communication between the connector portion and the another medical device (see below; the grooves shown below are functionally capable of receiving an external screw groove of another medical device).

    PNG
    media_image12.png
    351
    339
    media_image12.png
    Greyscale

Claim(s) 1, 2, 4, 6, 9-13, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doyle (US 20030032940).
Regarding claim 1, Doyle discloses a medical device comprising: a connector portion (28 and 52 in fig. 10) having a distal end and a proximal end (see below); and 

    PNG
    media_image13.png
    315
    499
    media_image13.png
    Greyscale

a screw groove configured for fluid communication between the connector portion and another medical device (see below), wherein the screw groove has a first side wall on a distal side of the screw groove and a second side wall on a proximal side of the screw groove (see below), 

    PNG
    media_image14.png
    344
    600
    media_image14.png
    Greyscale

and the first side wall has a stop portion whose lead angle has been reduced or eliminated (see below, the stop portion has a shallower angle relative to a central axis below than the adjacent first side portion angle; see claim interpretation above).

    PNG
    media_image15.png
    369
    505
    media_image15.png
    Greyscale

Regarding claim 2, Doyle discloses the connector portion has an outer cylinder (cylindrical outer wall 52 in fig. 9) and an inner cylinder arranged on a radially inner side of the outer cylinder (housing element 28 in fig. 10 has a portion arranged radially on the inner side of the outer cylinder; see below), and the outer cylinder has the screw groove (fig. 9), and the inner cylinder has an engagement protrusion which is guided to the screw groove (threads 30 in fig. 10).

    PNG
    media_image16.png
    227
    396
    media_image16.png
    Greyscale

Regarding claim 4, Doyle discloses the engagement protrusion is in point contact with the stop portion (the examiner notes that this limitation is being interpreted to mean that only a corner of the engagement protrusion is in contact as set forth in paragraph 43 of Applicant’s specification; see below).

    PNG
    media_image17.png
    387
    534
    media_image17.png
    Greyscale

Regarding claim 6, Doyle discloses the connector portion further comprises: a valve body arranged on a radially inner side of the inner cylinder (sleeve 34 in fig. 2), and a spike capable of penetrating the valve body (post 26 in fig. 10 is shown to be penetrating the valve body).
Regarding claim 9, Doyle discloses the engagement protrusion is a cylindrical protrusion (see below).

    PNG
    media_image18.png
    283
    389
    media_image18.png
    Greyscale

Regarding claim 10, Doyle discloses the engagement protrusion comprises two or more protrusions (see below).

    PNG
    media_image19.png
    253
    311
    media_image19.png
    Greyscale

Regarding claim 11, Doyle discloses the screw groove is a double thread groove (fig. 10 shows the screw groove receiving the double thread 30) and the engagement protrusion has two protrusions corresponding to the double thread groove (see above).
Regarding claim 12, Doyle discloses an inclination in a cross section of an outer circumferential surface of the engagement protrusion is different from an inclination in a cross section of the stop portion along a central axis of the connector portion (see below).

    PNG
    media_image20.png
    334
    387
    media_image20.png
    Greyscale

Regarding claim 13, Doyle discloses the valve body has an apical cylindrical head portion (see below) having a slit through which the spike can penetrate (slit 35 in fig. 2), and a body portion which can be elastically deformed in a direction along a central axis of the connector portion (paragraph 26 discloses the sleeve being made out of rubber indicating that it is capable of being elastically deformed; the bellowed portion below would allow the sleeve to collapse along the central axis).

    PNG
    media_image21.png
    332
    411
    media_image21.png
    Greyscale

	Regarding claim 19, Doyle discloses a medical device, the medical device comprising: a connector portion (52 and 28 in fig. 10) having a distal end, a proximal end, and a central axis (see below); 

    PNG
    media_image22.png
    326
    501
    media_image22.png
    Greyscale

a screw groove for fluid communication between the connector portion and another medical device (see below), wherein the screw groove has a first side wall on a distal side of the screw groove (see below), a second side wall on a proximal side of the screw groove (see below), and a bottom wall interconnecting the first side wall and the second side wall (see below); 

    PNG
    media_image23.png
    323
    507
    media_image23.png
    Greyscale

and wherein the bottom wall has a widening portion whose width in a direction along the central axis increases (see below).

    PNG
    media_image24.png
    293
    510
    media_image24.png
    Greyscale

Regarding claim 20, Doyle discloses the connector portion has an outer cylinder (cylindrical outer wall 52 in fig. 10) and an inner cylinder arranged on a radially inner side of the outer cylinder (housing element 28 in fig. 10 shows a portion of the element positioned radially inward from the outer cylinder 52), and the outer cylinder has the screw groove (fig. 10), and the inner cylinder has an engagement protrusion which is guided to the screw groove (threads 30 in fig. 10).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Gardner (US 20160045629) discloses a similar medical device and appears to be capable of being used in a 102(a)(1) rejection for at least independent claim 19.  For example, Gardner discloses a connector portion with a screw groove (fig. 21) and discloses the width of a bottom wall of the screw widens along the central axis (fig. 21; paragraph 94 discloses the threads being of variable pitch), which provides a more secure connection (paragraph 95). 
Mansour (US 20140276458) discloses a similar medical device and appears to be capable of being used in a 102(a)(1) rejection for at least independent claim 1 and several dependent claims.  For example, Mansour discloses the claimed stop portion (see below) and discloses an engagement protrusion having two protrusions which are situated in the screw groove (fig. 3).

    PNG
    media_image25.png
    314
    483
    media_image25.png
    Greyscale


Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY FREDRICKSON whose telephone number is (571)270-7481. The examiner can normally be reached Monday-Friday (9 AM - 5 PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN PRICE can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY B FREDRICKSON/Examiner, Art Unit 3783